            Case 1:20-cv-00682-AT Document 27 Filed 10/14/20 Page 1 of 2
                    Law Offices of Colin Mulh
                                       Emp oyment and C v L t gat on
30-97 Ste nway Street, Su te 301-A
Astor a, NY 11103                                                                               10/14/2020
                                                                             October 14th, 2020
Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                                 Re: Modragon v. Mike Mini Mart and Deli Corp., et al.
                                     20-cv-682

Your Honor,

        I represent the Plaintiff in this matter and I write to respectfully request that the Court

permit Plaintiff to submit his default motion on or before November 6th, 2020.

        As I stated in Plaintiff’s last letter motion, the pandemic and the lack of employment

opportunities have provoked Mr. Modragon to move to Mexico. Since that move, it has been

difficult to talk to him at all let alone send over affidavits to sign or speak through Zoom.

        I have not been able to reach Mr. Modragon at his usual number since the last request to

adjourn the default. I do not know if that is due to restrictions on Mr. Modragon’s access to wi-fi

in Mexico or issues with his phone. I will have to send a letter to his last address and reach out to

his emergency contact.

         At this point, I may have to apply to the Court to withdraw from the case if I cannot reach

Mr. Modragon.

        If it pleases the Court, the undersigned would respectfully request additional time to co-

ordinate with Mr. Modragon, if possible, to prepare the default motion that has become necessary

at this point.

        This is the Plaintiff’s second request for an extension of time.




                                                                 /s/Colin Mulholland, Esq.
                                                                 Colin Mulholland, Esq.
Case 1:20-cv-00682-AT Document 27 Filed 10/14/20 Page 2 of 2
